                     IN THE UNITED STATES DISTRICT COURT

                  FOR THE WESTERN DISTRICT OF WISCONSIN
- - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - -




DAVID CHRISTOPHER LEE WALTON,

                                                          OPINION AND ORDER
                             Plaintiff,
                                                                 17-cv-956-bbc
              v.

LIEUTENANT STAN HENDRICKSON,
SERGEANT RYAN HALLMAN and
SERGEANT PATRICA FISH,

                            Defendants.
- - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - -

       Pro se prisoner David Walton is proceeding on Fourteenth Amendment claims that

staff at the Monroe County Jail failed to provide him access to medical treatment and

subjected him to unconstitutional conditions of confinement while he was incarcerated on

a probation hold in June 2015. Before the court is defendants’ motion to compel plaintiff

to: (1) identify every health care provider who treated, evaluated or examined plaintiff in

the past 10 years and specify the dates and reasons that he was seen (interrogatory no. 5);

(2) identify every health care provider who treated plaintiff for the injuries alleged in his

complaint for which he is seeking compensation (interrogatory no. 6); (3) identify any

correctional institutions or facilities at which plaintiff was ever incarcerated (interrogatory

no. 9); and (4) provide a signed medical authorization form for the Vernon County

Detention Center, where plaintiff was housed before being transferred to the Monroe


                                              1
County jail in June 2015. Dkt. ##43, 44. For the reasons below, I am granting the motion

in part and denying it in part.




                                           OPINION

       Although plaintiff concedes that his medical information and records related to the

health issues described in his complaint (including depression, anxiety, post traumatic stress

disorder, bipolar mood disorder, suicide attempts and a nerve condition) are relevant, he

objects to defendants’ discovery requests on the ground that they are overbroad.               In

particular, he says that he should not be required to produce records dating back 10 years

or records related to health conditions that are not the subject of his complaint. I also note

that the release that defendants are asking plaintiff to sign asks for records, test results,

imaging studies, bills, invoices and other documents related to all of plaintiff’s physical,

mental or emotional illnesses, as well as information “relating to sexually transmitted disease,

acquired immunodeficiency syndrome (AIDS), human immunodeficiency virus (HIV),

treatment for illness caused by mental or emotional illness, and alcohol and drug abuse.”

Dkt. #44, exh. 1. The form does not identify a date range for the records to be produced.

(It is possible that plaintiff was incarcerated at the Vernon County Detention Center for

only a short period prior to his transfer to the jail in June 2015, but this is not clear from the

complaint or the parties’ submissions.)



                                                2
       I agree with plaintiff that defendants’ requests are overbroad. Records related to

sexually transmitted diseases, drug and alcohol abuse or treatment or HIV and AIDS have

no potential relevance to this case. Similarly, records related to plaintiff’s physical illnesses,

with the exception of his nerve condition, are not likely relevant unless plaintiff is alleging

that defendants physically injured him or contributed to an existing physical injury of his in

some way. However, defendants are entitled to review plaintiff’s mental health records

because plaintiff is seeking damages for emotional distress. Because plaintiff intends to try

to show that defendants’ alleged conduct harmed his mental health and made his mental

illnesses worse, he must allow defendants access to records that could help prove or disprove

those allegations. A party who makes an allegation opens the door to the other side to

review documents related to that allegation. Estate of DiPiazza v. City of Madison, 2017

WL 1828920, at *4 (W.D. Wis. May 5, 2017) (“A party cannot inject his or her

psychological treatment, conditions, or symptoms into a case and expect to be able to

prevent discovery of information relevant to those issues.”) (internal quotations omitted).

In addition, defendants are entitled to medical information and records related to any

mental, physical or emotional illness or condition for which plaintiff alleges that defendants

denied him treatment or for which plaintiff seeks compensation.

       That said, medical information and records dating back 10 years seems excessive in

this case. Neither party proposes a more reasonable date range for the discovery, but I will

start by requiring defendants to limit the scope of their requests from June 2013 to the

present. (Records post-dating the events in question are relevant because plaintiff alleges



                                                3
that he suffered lasting health effects as a result of defendants’ actions.) Accordingly,

defendants should modify the scope of interrogatories nos. 5 and 6 and prepare a new release

form that clarifies a date range and omits the irrelevant records identified above.

       Finally, defendants have not explained how plaintiff’s complete history of

incarceration is relevant to his claim that he was treated with deliberate indifference at the

jail during June 2015. Therefore, defendants’ motion to compel plaintiff’s response to

interrogatory no. 9 will be denied.




                                          ORDER

       IT IS ORDERED that defendants’ motion to compel, dkt. #43, is GRANTED in part

and DENIED in part:

       1. Defendants have until November 5, 2018 to modify the scope of interrogatories

nos. 5 and 6 and the Vernon County Detention Center medical release form in accordance

with this opinion. Plaintiff has until November 19, 2018 to respond to the modified

interrogatories nos. 5 and 6 and sign the new release form.

       2. Defendants’ motion to compel is DENIED in all other respects.

       Entered this 26th day of October, 2018.

                                           BY THE COURT:

                                           /s/

                                           ____________________
                                           BARBARA B. CRABB
                                           District Judge



                                                 4
